 Case 8:20-cv-00478-DOC-DFM Document 27 Filed 06/25/20 Page 1 of 16 Page ID #:123


 1   Christian F. Pereira (SBN: 251599)
     christian@lawcfp.com
 2
     Ian A. Cuthbertson (SBN: 325591)
 3   ian@lawcfp.com
     PEREIRA LAW
 4
     249 E. Ocean Blvd., Suite 814
 5   Long Beach, CA 90802
     T: (714)482-6301
 6
     F: (714)482-6302
 7
     Attorneys for Plaintiff
 8   Oscar Granados
 9   Susan E. Coleman (SBN 171832)
     E-mail: scoleman@bwslaw.com
10   Martin Kosla (SBN 247224)
     E-mail: mkosla@bwslaw.com
11   BURKE, WILLIAMS & SORENSEN, LLP
     444 South Flower Street, Suite 2400
12   Los Angeles, CA 90071-2953
     Tel: 213.236.0600       Fax: 213.236.2700
13
     Attorneys for Defendants
14   CITY OF GARDEN GROVE; THE GEO GROUP, INC.;
     ROXANNE MENDOZA; and ANNA ALCARAZ
15

16                        UNITED STATES DISTRICT COURT
17                      CENTRAL DISTRICT OF CALIFORNIA
18

19   OSCAR GRANADOS, an individual,   ) Case No.: 20-cv-00478-DOC-DFM
                                      ) Related to 20-cv-00486-DOC-DFM
                                      )
20                       Plaintiff,   )
                                      ) STIPULATED PROTECTIVE
21                                    ) ORDER
            v.                        )
22                                    )
                                      )
23   THE GEO GROUP, Inc., CITY OF     )
     GARDEN GROVE ROXANNE             )
24   MENDOZA, ANNA ALCARAZ; and DOES ))
25   1 to 10, inclusive,              )
                                      )
26                                    )
                         Defendants.  )
27                                    )
                                      )
28
                                      )

                                            1
                               STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00478-DOC-DFM Document 27 Filed 06/25/20 Page 2 of 16 Page ID #:124


 1         I.         PURPOSES AND LIMITATIONS
 2               A.     Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends
 9   only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles. The parties further acknowledge, as set forth
11   in Section XIII(C), below, that this Stipulated Protective Order does not entitle them
12   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
13   procedures that must be followed and the standards that will be applied when a party
14   seeks permission from the Court to file material under seal.
15         II.        GOOD CAUSE STATEMENT
16               A.     Discovery in this action is likely to involve production of materials that
17   are deemed (i) the disclosure of which could endanger the safety of the parties
18   involved (e.g. Defendants, detainees), as well as potentially the security of the
19   Garden Grove Jail facility; (ii) proprietary; and/or (iii) private information for which
20   special protection from public disclosure and from use for any purpose other than
21   prosecuting the claims may be warranted. Accordingly, the parties hereby stipulate
22   to and petition the Court to enter the following Stipulated Protective Order. The
23   parties acknowledge that this Order does not confer blanket protections on all
24   disclosures or responses to discovery and that the protection it affords from public
25   disclosure and use extends only to the limited information or items that are entitled
26   to confidential treatment under the applicable legal principles.
27   ///
28   ///

                                                 2
                                    STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00478-DOC-DFM Document 27 Filed 06/25/20 Page 3 of 16 Page ID #:125


 1      III.     DEFINITIONS
 2          A.     Action: The adjudication of Oscar Granados’ claim against the GEO
 3   GROUP, Inc., The City of Garden Grove, Anna Alcaraz, Roxanne Mendoza and any
 4   other potential defendants.
 5          B.     Challenging Party:      A Party or Non-Party that challenges the
 6   designation of information or items under this Order.
 7          C.     “CONFIDENTIAL” Information or Items: Information (regardless of
 8   how it is generated, stored or maintained) or tangible things that qualify for
 9   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
10   the Good Cause Statement.
11          D.     Counsel: Outside Counsel of Record and House Counsel (as well as
12   their support staff).
13          E.     Designating Party: A Party or Non-Party that designates information
14   or items that it produces in disclosures or in responses to discovery as
15   “CONFIDENTIAL.”
16          F.     Disclosure or Discovery Material: All items or information, regardless
17   of the medium or manner in which it is generated, stored, or maintained (including,
18   among other things, testimony, transcripts, and tangible things), that are produced or
19   generated in disclosures or responses to discovery in this matter.
20          G.     Expert: A person with specialized knowledge or experience in a matter
21   pertinent to the litigation who has been retained by a Party or its counsel to serve as
22   an expert witness or as a consultant in this Action.
23          H.     House Counsel: Attorneys who are employees of a party to this Action.
24   House Counsel does not include Outside Counsel of Record or any other outside
25   counsel.
26          I.     Non-Party: Any natural person, partnership, corporation, association,
27   or other legal entity not named as a Party to this action.
28

                                           3
                              STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00478-DOC-DFM Document 27 Filed 06/25/20 Page 4 of 16 Page ID #:126


 1            J.    Outside Counsel of Record: Attorneys who are not employees of a
 2   party to this Action but are retained to represent or advise a party to this Action and
 3   have appeared in this Action on behalf of that party or are affiliated with a law firm
 4   which has appeared on behalf of that party, and includes support staff.
 5            K.    Party: Any party to this Action, including all of its officers, directors,
 6   employees, consultants, retained experts, and Outside Counsel of Record (and their
 7   support staffs).
 8            L.    Producing Party: A Party or Non-Party that produces Disclosure or
 9   Discovery Material in this Action.
10            M.    Professional Vendors:      Persons or entities that provide litigation
11   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
12   demonstrations, and organizing, storing, or retrieving data in any form or medium)
13   and their employees and subcontractors.
14            N.    Protected Material: Any Disclosure or Discovery Material that is
15   designated as “CONFIDENTIAL.”
16            O.    Receiving Party:     A Party that receives Disclosure or Discovery
17   Material from a Producing Party.
18         IV.     SCOPE
19            A.    The protections conferred by this Stipulation and Order cover not only
20   Protected Material (as defined above), but also (1) any information copied or
21   extracted from Protected Material; (2) all copies, excerpts, summaries, or
22   compilations of Protected Material; and (3) any testimony, conversations, or
23   presentations by Parties or their Counsel that might reveal Protected Material.
24            B.    Any use of Protected Material at trial shall be governed by the orders
25   of       the trial judge. This Order does not govern the use of Protected Material at
26   trial.
27   ///
28   ///

                                             4
                                STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00478-DOC-DFM Document 27 Filed 06/25/20 Page 5 of 16 Page ID #:127


 1      V.        DURATION
 2           Once the action proceeds to trial, all of the information that was designated as
 3   confidential or maintained pursuant to this Protective Order becomes public and will
 4   be presumptively available to all members of the public, including the press, unless
 5   compelling reasons supported by specific factual findings to proceed otherwise are
 6   made to the trial judge in advance of the trial. See Kamakana v. City and County of
 7   Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
 8   showing for sealing documents produced in discovery from “compelling reasons”
 9   standard when merits-related documents are part of court record). Accordingly, the
10   terms of this Protective Order do not extend beyond the commencement of the trial.
11      VI.       DESIGNATING PROTECTED MATERIAL
12           A.    Exercise of Restraint and Care in Designating Material for Protection
13                 1. Each Party or Non-Party that designates information or items for
14                    protection under this Order must take care to limit any such
15                    designation to specific material that qualifies under the appropriate
16                    standards. The Designating Party must designate for protection only
17                    those parts of material, documents, items, or oral or written
18                    communications that qualify so that other portions of the material,
19                    documents, items, or communications for which protection is not
20                    warranted are not swept unjustifiably within the ambit of this Order.
21                 2. Mass, indiscriminate, or routinized designations are prohibited.
22                     Designations that are shown to be clearly unjustified or that have
23                     been made for an improper purpose (e.g., to unnecessarily encumber
24                     the case development process or to impose unnecessary expenses
25                     and burdens on other parties) may expose the Designating Party to
26                     sanctions.
27                 3. If it comes to a Designating Party’s attention that information or
28                     items that it designated for protection do not qualify for protection,

                                            5
                               STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00478-DOC-DFM Document 27 Filed 06/25/20 Page 6 of 16 Page ID #:128


 1                that Designating Party must promptly notify all other Parties that it
 2                is withdrawing the inapplicable designation.
 3       B.    Manner and Timing of Designations
 4             1. Except as otherwise provided in this Order (see, e.g., Section
 5                B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
 6                Discovery Material that qualifies for protection under this Order
 7                must be clearly so designated before the material is disclosed or
 8                produced.
 9             2. Designation in conformity with this Order requires the following:
10                   a. For information in documentary form (e.g., paper or
11                      electronic documents, but excluding transcripts of depositions
12                      or other pretrial or trial proceedings), that the Producing Party
13                      affix at a minimum, the legend “CONFIDENTIAL”
14                      (hereinafter “CONFIDENTIAL legend”), to each page that
15                      contains protected material. If only a portion or portions of
16                      the material on a page qualifies for protection, the Producing
17                      Party also must clearly identify the protected portion(s) (e.g.,
18                      by making appropriate markings in the margins).
19                   b. A Party or Non-Party that makes original documents
20                      available for inspection need not designate them for
21                      protection until after the inspecting Party has indicated which
22                      documents it would like copied and produced. During the
23                      inspection and before the designation, all of the material made
24                      available for inspection shall be deemed “CONFIDENTIAL.”
25                      After the inspecting Party has identified the documents it
26                      wants copied and produced, the Producing Party must
27                      determine which documents, or portions thereof, qualify for
28                      protection under this Order. Then, before producing the

                                       6
                          STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00478-DOC-DFM Document 27 Filed 06/25/20 Page 7 of 16 Page ID #:129


 1                      specified documents, the Producing Party must affix the
 2                      “CONFIDENTIAL legend” to each page that contains
 3                      Protected Material.    If only a portion or portions of the
 4                      material on a page qualifies for protection, the Producing
 5                      Party also must clearly identify the protected portion(s) (e.g.,
 6                      by making appropriate markings in the margins).
 7                   c. For testimony given in depositions, that the Designating Party
 8                      identify the Disclosure or Discovery Material on the record,
 9                      before the close of the deposition all protected testimony.
10                   d. For information produced in form other than document and
11                      for any other tangible items, that the Producing Party affix in
12                      a prominent place on the exterior of the container or
13                      containers in which the information is stored the legend
14                      “CONFIDENTIAL.” If only a portion or portions of the
15                      information warrants protection, the Producing Party, to the
16                      extent practicable, shall identify the protected portion(s).
17       C.    Inadvertent Failure to Designate
18             1. If timely corrected, an inadvertent failure to designate qualified
19                information or items does not, standing alone, waive the
20                Designating Party’s right to secure protection under this Order for
21                such material.    Upon timely correction of a designation, the
22                Receiving Party must make reasonable efforts to assure that the
23                material is treated in accordance with the provisions of this Order.
24    VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
25       A.    Timing of Challenges
26             1. Any party or Non-Party may challenge a designation of
27                confidentiality at any time that is consistent with the Court’s
28                Scheduling Order.

                                       7
                          STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00478-DOC-DFM Document 27 Filed 06/25/20 Page 8 of 16 Page ID #:130


 1         B.     Meet and Confer
 2                1. The Challenging Party shall initiate the dispute resolution process
 3                   under Local Rule 37.1 et seq.
 4         C.     The burden of persuasion in any such challenge proceeding shall be on
 5   the Designating Party. Frivolous challenges, and those made for an improper
 6   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 7   parties) may expose the Challenging Party to sanctions. Unless the Designating
 8   Party has waived or withdrawn the confidentiality designation, all parties shall
 9   continue to afford the material in question the level of protection to which it is
10   entitled under the Producing Party’s designation until the Court rules on the
11   challenge.
12      VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
13         A.     Basic Principles
14                1. A Receiving Party may use Protected Material that is disclosed or
15                   produced by another Party or by a Non-Party in connection with this
16                   Action only for prosecuting, defending, or attempting to settle this
17                   Action. Such Protected Material may be disclosed only to the
18                   categories of persons and under the conditions described in this
19                   Order. When the Action has been terminated, a Receiving Party
20                   must comply with the provisions of Section XIV below.
21                2. Protected Material must be stored and maintained by a Receiving
22                   Party at a location and in a secure manner that ensures that access is
23                   limited to the persons authorized under this Order.
24         B.     Disclosure of “CONFIDENTIAL” Information or Items
25                1. Unless otherwise ordered by the Court or permitted in writing by the
26                   Designating Party, a Receiving Party may disclose any information
27                   or item designated “CONFIDENTIAL” only to:
28

                                          8
                             STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00478-DOC-DFM Document 27 Filed 06/25/20 Page 9 of 16 Page ID #:131


 1                  a. The Receiving Party’s Outside Counsel of Record in this
 2                     Action, as well as employees of said Outside Counsel of
 3                     Record to whom it is reasonably necessary to disclose the
 4                     information for this Action;
 5                  b. The officers, directors, and employees (including House
 6                     Counsel) of the Receiving Party to whom disclosure is
 7                     reasonably necessary for this Action;
 8                  c. Experts (as defined in this Order) of the Receiving Party to
 9                     whom disclosure is reasonably necessary for this Action and
10                     who have signed the “Acknowledgment and Agreement to Be
11                     Bound” (Exhibit A);
12                  d. The Court and its personnel;
13                  e. Court reporters and their staff;
14                  f. Professional jury or trial consultants, mock jurors, and
15                     Professional Vendors to whom disclosure is reasonably
16                     necessary or this Action and who have signed the
17                     “Acknowledgment and Agreement to be Bound” attached as
18                     Exhibit A hereto;
19                  g. The author or recipient of a document containing the
20                     information or a custodian or other person who otherwise
21                     possessed or knew the information;
22                  h. During their depositions, witnesses, and attorneys for
23                     witnesses, in the Action to whom disclosure is reasonably
24                     necessary provided: (i) the deposing party requests that the
25                     witness sign the “Acknowledgment and Agreement to Be
26                     Bound;” and (ii) they will not be permitted to keep any
27                     confidential    information        unless   they   sign   the
28                     “Acknowledgment and Agreement to Be Bound,” unless

                                      9
                         STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00478-DOC-DFM Document 27 Filed 06/25/20 Page 10 of 16 Page ID #:132


 1                         otherwise agreed by the Designating Party or ordered by the
 2                         Court. Pages of transcribed deposition testimony or exhibits
 3                         to depositions that reveal Protected Material may be
 4                         separately bound by the court reporter and may not be
 5                         disclosed to anyone except as permitted under this Stipulated
 6                         Protective Order; and
 7                      i. Any mediator or settlement officer, and their supporting
 8                         personnel, mutually agreed upon by any of the parties
 9                         engaged in settlement discussions.
10      IX.     PROTECTED MATIERAL SUPOENAED OR ORDERED
11              PRODUCED IN OTHER LITIGATION
12         A.     If a Party is served with a subpoena or a court order issued in other
13   litigation that compels disclosure of any information or items designated in this
14   Action as “CONFIDENTIAL,” that Party must:
15                1. Promptly notify in writing the Designating Party. Such notification
16                   shall include a copy of the subpoena or court order;
17                2. Promptly notify in writing the party who caused the subpoena or
18                   order to issue in the other litigation that some or all of the material
19                   covered by the subpoena or order is subject to this Protective Order.
20                   Such notification shall include a copy of this Stipulated Protective
21                   Order; and
22                3. Cooperate with respect to all reasonable procedures sought to be
23                   pursued by the Designating Party whose Protected Material may be
24                   affected.
25         B.     If the Designating Party timely seeks a protective order, the Party
26   served with the subpoena or court order shall not produce any information
27   designated in this action as “CONFIDENTIAL” before a determination by the Court
28   from which the subpoena or order issued, unless the Party has obtained the

                                          10
                             STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00478-DOC-DFM Document 27 Filed 06/25/20 Page 11 of 16 Page ID #:133


 1   Designating Party’s permission. The Designating Party shall bear the burden and
 2   expense of seeking protection in that court of its confidential material and nothing
 3   in these provisions should be construed as authorizing or encouraging a Receiving
 4   Party in this Action to disobey a lawful directive from another court.
 5      X.        A NON-PARTY’S PROTECTED MATIERAL SOUGHT TO BE
 6                  PRODUCED IN THIS LITIGATION
 7           A.     The terms of this Order are applicable to information produced by a
 8   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 9   produced by Non-Parties in connection with this litigation is protected by the
10   remedies and relief provided by this Order. Nothing in these provisions should be
11   construed as prohibiting a Non-Party from seeking additional protections.
12           B.     In the event that a Party is required, by a valid discovery request, to
13   produce a Non-Party’s confidential information in its possession, and the Party is
14   subject to an agreement with the Non-Party not to produce the Non-Party’s
15   confidential information, then the Party shall:
16                  1. Promptly notify in writing the Requesting Party and the Non-Party
17                     that some or all of the information requested is subject to a
18                     confidentiality agreement with a Non-Party;
19                  2. Promptly provide the Non-Party with a copy of the Stipulated
20                     Protective Order in this Action, the relevant discovery request(s),
21                     and a reasonably specific description of the information requested;
22                     and
23                  3. Make the information requested available for inspection by the Non-
24                     Party, if requested.
25           C.     If the Non-Party fails to seek a protective order from this court within
26   14 days of receiving the notice and accompanying information, the Receiving Party
27   may produce the Non-Party’s confidential information responsive to the discovery
28   request. If the Non-Party timely seeks a protective order, the Receiving Party shall

                                             11
                                STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00478-DOC-DFM Document 27 Filed 06/25/20 Page 12 of 16 Page ID #:134


 1   not produce any information in its possession or control that is subject to the
 2   confidentiality agreement with the Non-Party before a determination by the court.
 3   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
 4   of seeking protection in this court of its Protected Material.
 5         XI.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6           A.      If a Receiving Party learns that, by inadvertence or otherwise, it has
 7   disclosed Protected Material to any person or in any circumstance not authorized
 8   under this Stipulated Protective Order, the Receiving Party must immediately (1)
 9   notify in writing the Designating Party of the unauthorized disclosures, (2) use its
10   best efforts to retrieve all unauthorized copies of the Protected Material, (3) inform
11   the person or persons to whom unauthorized disclosures were made of all the terms
12   of this Order, and (4) request such person or persons to execute the
13   “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit
14   A.
15         XII. INADVERTENT PRODUCTION OF PRIVILEGED OR
16                OTHERWISE PROTECTED MATERIAL
17           A.      When a Producing Party gives notice to Receiving Parties that certain
18   inadvertently produced material is subject to a claim of privilege or other protection,
19   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
20   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
21   may be established in an e-discovery order that provides for production without prior
22   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as
23   the parties reach an agreement on the effect of disclosure of a communication or
24   information covered by the attorney-client privilege or work product protection, the
25   parties may incorporate their agreement in the Stipulated Protective Order submitted
26   to the Court.
27   ///
28   ///

                                             12
                                STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00478-DOC-DFM Document 27 Filed 06/25/20 Page 13 of 16 Page ID #:135


 1      XIII. MISCELLANEOUS
 2         A.     Right to Further Relief
 3                1. Nothing in this Order abridges the right of any person to seek its
 4                   modification by the Court in the future.
 5         B.     Right to Assert Other Objections
 6                1. By stipulating to the entry of this Protective Order, no Party waives
 7                   any right it otherwise would have to object to disclosing or
 8                   producing any information or item on any ground not addressed in
 9                   this Stipulated Protective Order. Similarly, no Party waives any
10                   right to object on any ground to use in evidence of any of the
11                   material covered by this Protective Order.
12         C.     Filing Protected Material
13                1. A Party that seeks to file under seal any Protected Material must
14                   comply with Civil Local Rule 79-5. Protected Material may only be
15                   filed under seal pursuant to a court order authorizing the sealing of
16                   the specific Protected Material at issue. If a Party's request to file
17                   Protected Material under seal is denied by the Court, then the
18                   Receiving Party may file the information in the public record unless
19                   otherwise instructed by the Court.
20      XIV. FINAL DISPOSITION
21         A.     After the final disposition of this Action, as defined in Section V, within
22   sixty (60) days of a written request by the Designating Party, each Receiving Party
23   must return all Protected Material to the Producing Party or destroy such material.
24   As used in this subdivision, “all Protected Material” includes all copies, abstracts,
25   compilations, summaries, and any other format reproducing or capturing any of the
26   Protected Material. Whether the Protected Material is returned or destroyed, the
27   Receiving Party must submit a written certification to the Producing Party (and, if
28   not the same person or entity, to the Designating Party) by the 60 day deadline that

                                           13
                              STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00478-DOC-DFM Document 27 Filed 06/25/20 Page 14 of 16 Page ID #:136


 1   (1) identifies (by category, where appropriate) all the Protected Material that was
 2   returned or destroyed and (2) affirms that the Receiving Party has not retained any
 3   copies, abstracts, compilations, summaries or any other format reproducing or
 4   capturing any of the Protected Material. Notwithstanding this provision, Counsel
 5   are entitled to retain an archival copy of all pleadings, motion papers, trial,
 6   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 7   and trial exhibits, expert reports, attorney work product, and consultant and expert
 8   work product, even if such materials contain Protected Material. Any such archival
 9   copies that contain or constitute Protected Material remain subject to this Protective
10   Order as set forth in Section V.
11         B.     Any violation of this Order may be punished by any and all appropriate
12   measures including, without limitation, contempt proceedings and/or monetary
13   sanctions.
14

15   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
16

17   Dated: June 22, 2020                                PEREIRA LAW
18

19
                                                    /s/ Christian F. Pereira
20
                                                        Christian F. Pereira
21                                                      Ian A. Cuthbertson
                                                      Attorneys for Plaintiff
22
                                                      OSCAR GRANADOS
23

24

25

26

27

28

                                           14
                              STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00478-DOC-DFM Document 27 Filed 06/25/20 Page 15 of 16 Page ID #:137


 1   Dated: June 22, 2020                    BURKE, WILLIAMS & SORENSEN, LLP
 2

 3                                           By: /s/ Martin Kosla
                                                   Susan E. Coleman
 4                                                 Martin Kosla
 5                                           Attorneys for Defendants
                                             CITY OF GARDEN GROVE and THE
 6                                           GEO GROUP, INC.
 7

 8

 9      Pursuant to Local Rule 5-4.3.4 (a)(2)(i), the filers of this report attest that all
10   other signatories listed, and on whose behalf the filing is submitted, concur in the
11   filing’s content and have authorized the filing.
12

13
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
14

15
     Dated: June 25, 2020
16
                                             HON. DOUGLAS F. MCCORMICK
17
                                           UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                            15
                               STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00478-DOC-DFM Document 27 Filed 06/25/20 Page 16 of 16 Page ID #:138


 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I,                               [print or type full name], of
 4                  [print or type full address], declare under penalty of perjury that I have
 5   read in its entirety and understand the Stipulated Protective Order that was issue by
 6   the United States District Court for the Central District of California on [DATE] in
 7   the case of                               [insert formal name of the case and the
 8   number and initials assigned to it by the Court]. I agree to comply with and to be
 9   bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and punishment
11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
12   any information or item that is subject to this Stipulated Protective Order to any
13   person or entity except in strict compliance with the provisions of this Order.
14           I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint                                [print    or
18   type full name] of                               [print or type full address and
19   telephone number] as my California agent for service of process in connection with
20   this action or any proceedings related to enforcement of this Stipulated Protective
21   Order.
22

23   Date:
24   City and State where sworn and signed:
25   Printed Name:
26   Signature:
27

28
